Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019 and 02/26/2021 were compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura (US 2017/0278225 A1).
Regarding Claim 1, Nishimura teaches a method for luma and chroma deghosting and blending (fig.1; noise reduction for images) comprising: receiving, using a processor (fig.1; Para.0026; central processor 901), a reference input frame and a non-reference input frame (fig.1; Para.0026-0027; raw input images 111 and reference image 112); separating (fig.1 and 3; luma and croma conversion), using the processor (fig.1; central processor 901), a luma plane for a luma channel (fig.1; Para.0027; luma channel) and a chroma plane for a chroma channel (fig.1; Para.0027; croma channel) for each of the reference input frame and the non-reference input frame (fig.1; Para.0026-0027; raw input images 111 and reference image 112); generating (fig.1), using the processor (fig.9), a luma frame using the luma plane (fig.1; Para.0026-0027); generating (fig.1; Para.0026-0027), using the processor (fig.9), a chroma frame using the chroma plane in a patch- based chroma blending (fig.1; Para.0034-0038; pixel blending 135); and combining (fig.1), using the processor (fig.9), the luma frame and the chroma frame into an output frame (fig.1; Para.0053-0056; output image 113).  

Regarding Claim 2, Nishimura teaches the method of Claim 1, wherein the patch-based chroma blending comprises: dividing the chroma plane for the reference input frame into reference patches and for the non-reference input frame into non-reference patches (Para.0032; luma and chroma taken from the input can be used separately and combined); searching each reference patch of the references patches for a corresponding non- reference patch of the non-reference patches (Para.0049; combined with reference image); computing a blending weight between the each reference patch and the corresponding non-reference patch (Para.0048-0049); and 

Regarding Claim 3, Nishimura teaches the method of Claim 2, wherein the chroma plane is divided into overlapping patches (fig.1; noise reduction and demosaic process).  

Regarding Claim 4, Nishimura teaches the method of Claim 3, wherein a window function is used when blending the references patches with the corresponding non-reference patches (Para.0072; window function is used for pixel blending with the references image and corresponding non-reference images for noise elimination for moving object 211).  

Regarding Claim 5, Nishimura teaches the method of Claim 4, wherein the window function is designed to sum to one on every pixel (Para.0052; pixel window).  

Regarding Claim 6, Nishimura teaches the method of Claim 2, wherein a single blending weight is used for each patch in the chroma channel to increase a blending level (Para.0055-0056; blending module 135 select weighting with different levels).  

Regarding Claim 7, Nishimura teaches the method of Claim 2, wherein a same blending weight is used for both a Cb component and a Cr component to avoid color change (Para.0055; blending module 135 select weighting).  

Regarding Claim 8, Nishimura teaches the method of Claim 2, wherein the blending weight is computed using a distance metric between corresponding patches to avoid potential ghost artifacts (para.0023-0024; noise reduced image combined using blending techniques).  

Regarding Claim 9, Nishimura teaches same reason as Claim 1.

Regarding Claim 10, Nishimura teaches same reason as claim 2.

Regarding Claim 11, Nishimura teaches the electronic device of Claim 10, wherein the chroma plane is divided into overlapping patches (fig.1; noise reduction and demosaic process).  

Regarding Claim 12, Nishimura teaches the electronic device of Claim 11, wherein a window function is used when blending the references patches with the corresponding non-reference patches (Para.0072; window function is used for pixel blending with the references image and corresponding non-reference images for noise elimination for moving object 211).
  
Regarding Claim 13, Nishimura teaches the electronic device of Claim 12, wherein the window function is designed to sum to one on every pixel (Para.0052; pixel window).  

Regarding Claim 14, Nishimura teaches the electronic device of Claim 10, wherein a single blending weight is used for each patch in the chroma channel to increase a blending level (Para.0055-0056; blending module 135 select weighting with different levels).  

Regarding Claim 15, Nishimura teaches the electronic device of Claim 10, wherein a same blending weight is used for both a Cb component and a Cr component to avoid color change (Para.0055; blending module 135 select weighting).  

Regarding Claim 16, Nishimura teaches the electronic device of Claim 10, wherein the blending weight is computed using a distance metric between corresponding patches to avoid potential ghost artifacts (para.0023-0024; noise reduced image combined using blending techniques). 
 
Regarding Claim 17, Nishimura teaches same reason as claim 1.  

Regarding Claim 18, Nishimura teaches same reason as Claim 2.

Regarding Claim 19, Nishimura teaches the non-transitory machine-readable medium of Claim 18, wherein the chroma plane is divided into overlapping patches (fig.1; noise reduction and demosaic process).  

Regarding Claim 20, Nishimura teaches the non-transitory machine-readable medium of Claim 19, wherein a window function is used when blending the references patches with the corresponding non-reference patches (Para.0072; window function is used for pixel blending with the references image and corresponding non-reference images for noise elimination for moving object 211).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 


FAYEZ A. BHUIYAN
Examiner
Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698